Citation Nr: 1715371	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-28 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for a left upper extremity disability.

3.  Entitlement to service connection for a right upper extremity disability, to include a right shoulder disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to an initial compensable rating for a bilateral hearing loss disability.

7.  Entitlement to a higher initial rating for residuals of status post right wrist fracture, with open reduction/internal fixation, degenerative arthritis of the right hand joints, and scarring, currently rated noncompensably disabling prior to November 8, 2007 and 10 percent disabling since that date.  

8.  Entitlement to an initial compensable rating for left knee tendinitis.

9.  Entitlement to an initial compensable rating for residuals of a right foot fracture, status post open reduction and internal fixation, with degenerative joint disease at the first metatarsophalangeal joint, a small calcaneal spur, and scarring.

10.  Entitlement to an initial compensable rating for calcaneal spurs on the left foot.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before a Veterans Law Judge (VLJ) at a May 2014 Board videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  However, the VLJ who conducted the hearing is no longer available to participate in this decision.  The Veteran was put on notice of this fact and provided an opportunity to request another Board hearing.  The Veteran was notified that if he did not respond within 30 days of the letter, the Board will assume that he did does not want another hearing and will proceed with his appeal.  The Veteran did not respond within the prescribed time period.  Accordingly, the decision is reassigned to another VLJ pursuant to 38 C.F.R. § 19.3(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay in adjudicating the Veteran's remaining claims, but finds that the AOJ has not fully complied with the Board's January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Obtaining Records

In a January 2015 remand, the Board directed the AOJ to request all available service treatment records from Fort Campbell, Landstuhl Regional Medical Center, the National Personnel Records Center (NPRC), and any other appropriate depository.  The Board noted that, during the May 2014 hearing, the Veteran reported significant physical therapy for bilateral upper extremity problems at Fort Campbell and Landstuhl.  Following the Board remand, the Veteran sent additional information to VA indicating treatment at the Fort Campbell Army Hospital from August 1987 to January 1989, from the Frankfurt Army Hospital from January 1989 to December 1991, from the Fort Leonard Wood Army Hospital from December 1991 to December 1992, and from Landstuhl Army Hospital from December 1992 to December 1995.  The RO requested records from each of these medical facilities.  However, upon review of the request forms (VA Form 21-8359), it appears that conflicting dates of treatment were identified.  Under "Information Requested" an appropriate date range for treatment during the Veteran's was identified for each institution.  However, there was also a notation on each request indicating that the AOJ is "requesting all records of treatment for the Veteran from 1/1/1958-2/1/1958."  No additional records were obtained from these facilities, and it is unclear whether searches were conducted using incorrect dates from 1958, as opposed to dates during the Veteran's period of active service.  As such, on remand, additional attempts to obtain these hospital records should be undertaken. 

Also in its January 2015 remand, the Board instructed the AOJ to obtain and associate with the claims file all records of the Veteran's treatment for a left hand disability, an upper extremity disability including a shoulder disability and a wrist disability, a cervical spine disability, a knee disability, hearing loss, and a foot disability dated from September 1995 through the present from the following locations: VAMC Houston, VAOPC Beaumont, the VA Texas Valley Coastal Bend Health Care System, and any other sufficiently identified VA facility.  Following the Board's remand, the Veteran indicated treatment at the Corpus Christi VA Clinic (which is part of the Texas Valley Coastal Bend Health Care System) from 1995 to 2001, and from VA facilities in Beaumont and the Houston VA Hospital from 2001 to 2015.   Only records dating from 2012 to 2016 from the Houston VA Medical Center were associated with the file.  Although there is one VA treatment report dated in December 1995 obtained from a San Antonio VA medical facility, there is no indication that treatment records were either requested, or if requested were deemed unavailable, from the VA facilities identified above dated prior to 2012.  On remand, these VA treatment records should be requested.

VA examinations

The Veteran seeks service connection for left hand, bilateral upper extremities, cervical spine, and right knee disabilities.  He contends that these disabilities result from an in-service August 1988 accident, in which a tire on a heavy truck exploded while the Veteran was working on it.  It also appears that the Veteran is claiming secondary service connection for his cervical spine disability, reporting that his service-connected low back disability causes pain to travel to his neck.  See April 2008 VA Examination Report.  He also claims that his service-connected bilateral foot disability causes right knee pain.  Id.

The Veteran underwent a VA contract examination in April 2008 in relation to his claims for service connection for a left hand or wrist disability and right knee disability.  During the examination, the Veteran reported injuries to his left hand and fingers and right knee due to an in-service tire explosion.  The April 2008 examiner noted tenderness in the Veteran's right knee, but right knee x-ray findings were normal.  The April 2008 examiner noted the Veteran's reports of pain in his left wrist and trouble holding things, but left wrist and hand x-ray findings were normal.  The April 2008 examiner opined that there was no pathology to render a diagnosis for the Veteran's left hand or wrist condition.  Since the April 2008 examination, the Veteran has received diagnoses relating to his right knee condition and has reported persistent new symptoms relating to his claimed left hand or wrist disability.  See March 2016 VA Treatment Record (reflecting diagnoses of patellofemoral syndrome and osteoarthritis in the right knee); September 2015 VA Treatment Record (showing Veteran was provided a left wrist brace); and August 2015 VA Treatment Record (noting Veteran's left hand index finger and thumb were numb for the prior six months).  Accordingly, remand is appropriate to obtain further VA examination regarding the nature and etiology of these disorders. 

As to the Veteran's cervical spine and bilateral upper extremity disability claims, the Veteran has not undergone VA examination.  VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has current diagnoses relating to his cervical spine with radiculopathy.  See, e.g., April 2014 VA Treatment Record (noting neck pain with radiculopathy); April 2008 Private Treatment Record (reflecting diagnoses of displacement cervical intervertebral disc disease and cervical radiculitis).  The Veteran also reported limited mobility in his left arm as well as a diagnosis of arthritis.  See May 2014 Board Hearing Tr., p. 6.  The Veteran has also reported persistent pain in his bilateral shoulders.  See January 2016 VA Treatment Record.  Given these facts, VA examination is warranted to determine the nature of the Veteran's cervical spine and bilateral upper extremity conditions and whether such conditions are related to service or to his service-connected low back disability.

The Veteran also contends that he is entitled to higher ratings for his service-connected right wrist, left knee, and bilateral foot disabilities.

The Veteran was last provided VA examinations in connection with his service-connected right wrist, left knee, and bilateral foot disabilities in August 2015.  However, subsequent to the examinations, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158, 165 (2016), found the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the evidence of record does not include such findings.  As the VA examinations, combined with the treatment records and other evidence in the claims file, do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, new examinations as to the current severity of the Veteran's service-connected right wrist, left knee, and bilateral foot disabilities are necessary to decide the claims.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from October 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  With any additional assistance required from the Veteran, request the Veteran's hospital records from each of the following institutions: Fort Campbell Army Hospital from August 1987 to January 1989; Frankfurt Army Hospital from January 1989 to December 1991; Fort Leonard Wood Army Hospital from December 1991 to December 1992; and Landstuhl Army Hospital from December 1992 to December 1995.

2.  After securing any necessary authorization, obtain any other private treatment records as the Veteran may identify relevant to his claims.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for a left hand disability, an upper extremity disability including a shoulder disability and a wrist disability, a cervical spine disability, a knee disability, hearing loss, and a foot disability dated from September 1995 through the present, that are not already of record, from the following locations: VAMC Houston, VAOPC Beaumont, the VA Texas Valley Coastal Bend Health Care System (to specifically include the Corpus Christi Outpatient Clinic from 1995 to 2001), and any other sufficiently identified VA facility.  

4.  All efforts to obtain records sought in (1) - (3) above must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If records are unavailable, this should be made clear in the record.

5.  Schedule the Veteran for a VA examination to determine whether any current left hand disability began in service or is otherwise the result of a disease or injury in service.  

A current disability is one shown at any time since November 2007, even if not shown on the current examination.

The examiner should review the electronic claims file.  All appropriate testing should be conducted.

For each current left hand disability, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

   (1) had its onset during the Veteran's service; or

(2) results from, or was caused by, any injury or disease that occurred in service, to include the Veteran's August 1988 tire explosion injury. 

If there is current arthritis of the left hand, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis manifested to a compensable degree within one year of the Veteran's discharge from service (i.e., between September 1995 and September 1996).

The examiner should consider all pertinent medical and lay evidence, and should provide reasons for the opinions.

6.  Schedule the Veteran for a VA examination to determine whether any current left upper extremity disability began in service or is otherwise the result of a disease or injury in service.  

A current disability is one shown at any time since November 2007, even if not shown on the current examination.

The examiner should review the electronic claims file.  All appropriate testing should be conducted.

For each current left upper extremity disability, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

   (1) had its onset during the Veteran's service; or

(2) results from, or was caused by, any injury or disease that occurred in service, to include the Veteran's August 1988 tire explosion injury. 

If there is current arthritis of the left upper extremity, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis manifested to a compensable degree within one year of the Veteran's discharge from service (i.e., between September 1995 and September 1996).

The examiner should consider all pertinent medical and lay evidence, and provide reasons for the opinions.

7.  Schedule the Veteran for a VA examination to determine whether any current right upper extremity disability began in service or is otherwise the result of a disease or injury in service.  

A current disability is one shown at any time since September 1995, even if not shown on the current examination.

The examiner should review the electronic claims file.  All appropriate testing should be conducted.

For each current right upper extremity disability, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

   (1) had its onset during the Veteran's service; or

(2) results from, or was caused by, any injury or disease that occurred in service, to include the Veteran's August 1988 tire explosion injury. 

If there is current arthritis of the right upper extremity, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis manifested to a compensable degree within one year of the Veteran's discharge from service (i.e., between September 1995 and September 1996).

The examiner should consider all pertinent medical and lay evidence, and provide reasons for the opinions.

8.  Schedule the Veteran for a VA examination to determine whether any current cervical spine disability began in service or is otherwise the result of a disease or injury in service.  

A current disability is one shown at any time since November 2007, even if not shown on the current examination.

The examiner should review the electronic claims file.  All appropriate testing should be conducted.

For each current cervical spine disability, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

   (1) had its onset during the Veteran's service;

(2) results from, or was caused by, any injury or disease that occurred in service, to include the Veteran's August 1988 tire explosion injury; 

(3) was caused by the Veteran's service-connected low back disability; or 

(4) was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected low back disability.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

If there is current arthritis of the cervical spine, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis manifested to a compensable degree within one year of the Veteran's discharge from service (i.e., between September 1995 and September 1996).

The examiner should consider all pertinent medical and lay evidence, and provide reasons for the opinions.

9.  Schedule the Veteran for a VA examination to determine whether any current right knee disability began in service or is otherwise the result of a disease or injury in service.  

A current disability is one shown at any time since September 1995, even if not shown on the current examination.

The examiner should review the electronic claims file.  All appropriate testing should be conducted.

For each current right knee disability, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

   (1) had its onset during the Veteran's service;

(2) results from, or was caused by, any injury or disease that occurred in service, to include the Veteran's August 1988 tire explosion injury; 

(3) was caused by the Veteran's service-connected bilateral feet disabilities; or 

(4) was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected bilateral feet disabilities.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

If there is current arthritis of the right knee, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the arthritis manifested to a compensable degree within one year of the Veteran's discharge from service (i.e., between September 1995 and September 1996).

The examiner should consider all pertinent medical and lay evidence, to include the April 1995 separation examination, noting popping, swelling, and giving out in the right knee for three years; and the October 1989 STR reflecting swelling and tenderness of the midportion of the right lower leg.  The examiner should provide reasons for the opinions.

10.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right wrist and hand disability.  All indicated tests and studies shall be conducted.

The claims file should be made available to and reviewed by the examiner.
The examiner shall report the nature and severity of all residuals of the Veteran's right wrist and hand injury (including, but not limited to, any orthopedic, skin, and neurologic impairment.)

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, and in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.

The examiner shall indicate the extent of any limitation of motion of the fingers of the right hand and the ranges of motion of the fingers shall be reported in degrees.  

The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  

The examiner shall report the nature and extent of any ankylosis of the right wrist or any finger of the right hand.  If ankylosis is present, the examiner shall specifically identify which joints are involved and shall indicate whether it is favorable or unfavorable.

The examiner shall also specify any nerves affected by the service-connected right wrist and hand disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner shall also report the nature and severity of any scars associated with the service-connected right wrist and hand disability, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

11.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability.

The claims file should be made available to and reviewed by the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

The VA examiner should report the extent of the left knee disability symptoms in accordance with VA rating criteria.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, and in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also indicate the effect the knee disability has on the Veteran's current level of occupational impairment.

12.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral foot disabilities.  All indicated tests and studies shall be conducted.

The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, and in weight-bearing and nonweight-bearing. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

13.  Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




